Citation Nr: 1110808	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Evaluation of chronic lumbar strain, with facet syndrome and spondylosis, currently rated as 20 percent disabling.

3.  Evaluation of hypertension, currently rated as 0 percent disabling.  

4.  Evaluation of condyloma acuminata (claimed as human papillomas virus/warts), currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from May 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant was scheduled for a hearing before the Board in October 2010.  He failed to appear for the scheduled hearing.  

The issues of entitlement to service connection for diverticulitis and evaluation of chronic lumbar strain, with facet syndrome and spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressure readings predominantly below 100 and systolic pressures predominately below 160.  

2.  Condyloma acuminata is manifested by a six small 2-4 mm warts with hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  




CONCLUSIONS OF LAW

1.  Hypertension is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  Condyloma acuminata is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 4.118 Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in February 2007.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  We note that appropriate examinations have been conducted, and available service records and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disabilities have not significantly changed and that a uniform rating is warranted.  

Hypertension

The appellant has appealed the denial of a rating higher than 0 percent disabling for hypertension.  Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  To warrant a higher rating the evidence must show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Based on the evidence presented, the Board finds that a compensable evaluation is not warranted.  In this regard, the December 2006 VA compensation and pension examination revealed three blood pressure readings of 128/92, 130/92 and 128/80.  It was noted that the appellant was suffering from hypertension and that the condition existed since 2005.  The symptoms at that time were elevated blood pressure readings.  There was no functional impairment resulting from the hypertension.  

In another December 2006 examination, the appellant had serial blood pressure readings of 138/86, 138/90, 136/86 and 137/87.  Two hours later, he had readings of 140/88, 138/88, 140/86 and 139/87.  

Examination in January 2007 revealed blood pressure reading of 165/95.  In the February 2009 VA compensation and pension examination, it was noted that in June 2007 the appellant started on lisinopril 20 mg daily and given blood pressure cuff to monitor his blood pressures at home.  The appellant related that at home his blood pressures are consistently in the 140 and above range systolic and usually above 86 diastolic.  On bad days, he reported his blood pressure may go up to 166 systolic and up to 96 and 100 diastolic.  It was noted that on follow up in September 2008 he had blood pressures ranging from 138/89 to 155/88 and a prescription for amlodipine was added.  Blood pressure since then were noted to have been somewhat lower but still very often range in the high 130s systolic and in the high 80s diastolic.  It was noted that he actually had no symptoms from his hypertension.  The appellant had blood pressure readings of 136/84 and 134/82.  The examiner stated that the appellant's hypertension was marginally controlled and that although the appellant's blood pressure was within acceptable limits at the present time, it would be better controlled if systolic were less than 139 and diastolic less than 80.  

In his December 2008 VA Form 9, the appellant related that his hypertension should be rated higher because he is on two different medications.  

The evidence shows that although the appellant requires continuous medication to control his hypertension his diastolic pressure during this appeal has never been predominantly at 100 or more.  There is also no showing that his systolic pressures were predominately 160 or more.  We recognize that the appellant reported that on bad days his blood pressure may go up to 166 systolic and up to 96 and 100 diastolic.  We also note that in January 2007 he had 165 systolic findings.  However, we note that these readings appear to be intermittent and not consistently shown.  We find that his overall disability reveals diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  In sum, the appellant's blood pressure readings are contemplated by the criteria for a 0 percent evaluation and no more.

The Board finds that the criteria for a higher rating have not been met.  At no time throughout this appeal has the appellant's diastolic pressure readings been predominantly 100 or more with definite symptoms, nor have his systolic pressure readings been predominantly 160 or more.  At most, the evidence shows intermittent occurrences of diastolic pressure at 100 and intermittent occurrences of systolic pressure above 160.  As there is no showing of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, the claim must be denied.  

In light of the above discussion, the Board finds that the preponderance of the evidence is against a rating higher than 0 percent disabling for hypertension, and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin

The appellant has appealed the denial of a compensable evaluation for condyloma acuminata (claimed as human papillomas virus/warts).  The appellant's disability is rated as noncompensable under DC 7813, the diagnostic code for dermatophytosis, which, in turn, rates under other codes to include 7801, 7802, 7803, 7804 and 7805 for scars.  Under DC 7801, a 10 percent evaluation is warranted for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion.  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

DC 7802 provides that a 10 percent evaluation is warranted for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial and that do not cause limited motion.  A 10 percent evaluation is warranted for superficial unstable scars under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In the December 2006 VA compensation and pension examination, it was noted that the appellant had been suffering from human papilloma virus/warts and that the condition existed for six months.  The condition caused ulcer formation and the symptoms were described as constant.  The skin disease did not involve any area that was exposed to the sun and over the last 12 months he had not received any treatment for his skin condition.  There was also no functional impairment.  Examination revealed six small 2-4 mm warts with hyperpigmentation of less than six square inches and abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation and/or limitation of motion.  Skin lesions were zero percent in the exposed area and the skin lesion covered relative to the whole body was 0.001 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  
 
In the February 2009 VA compensation and pension examination, it was noted that the appellant had a problem with condyloma acuminata over the last three months of service and contracted genital herpes at the same time.  A history of genital warts caused by human papilloma virus infection, apparently completely resolved was diagnosed.  There were no lesions present on his genitalia and no evidence of scarring. 

Based upon the lay and medical evidence, the Board concludes that a 0 percent evaluation for condyloma acuminata is warranted and no more.  The Board notes that in order to warrant a compensable rating, the appellant's scars must be a scar (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that is deep or cause limited motion (DC 7801); be a scar (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that is superficial and that do not cause limited motion (DC 7802); is one that is unstable (with frequent loss of covering of skin over the scar) (DC 7803); be painful on examination (DC 7804); or is one that causes limitation of function (DC 7805).  Here, there is no showing of such.

Although there was a showing of hyperpigmentation and abnormal texture, the scars do not meet the size requirements for a compensable evaluation.  The Board further notes that the appellant's scars were not shown to be unstable and they were not painful on examination.  There was also no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  Based on these findings a higher evaluation is not warranted.

The Board notes that the appellant is competent to report that his disability is worse.  We find his assertions to be credible.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that an evaluation in excess of 0 percent disabling is not for application.  Accordingly, for the reasons provided above, the Board finds that the preponderance of the evidence is against the appellant's claim for an evaluation higher than 0 percent disabling for condyloma acuminata.

Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra- schedular consideration is not in order.


ORDER

A compensable evaluation for hypertension is denied.

A compensable evaluation for condyloma acuminata (claimed as human papillomas virus/warts) is denied.  


REMAND

The appellant has appealed the denial of service connection for diverticulitis.  The appellant has reported that he was diagnosed with diverticulitis in January 2007, three to four months after his discharge.  Post service treatment records reveal findings consistent with uncomplicated diverticulitis in January 2007.  In a January 2007 report of history, the appellant reported that he remembered having blood stools in the past but military personnel with whom he sought help reported to him that he should not worry about it.  

In February 2007, Dr. O related that the appellant reported to him that he has had bloody stools in the past and was told by military personnel as a young gentleman not to worry about that.  Dr. O related that it is unclear why the appellant developed diverticulitis.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent  symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  Id.  

With respect to the third factor above, the U.S. Court of Appeals for Veteran's Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

Here, the evidence shows a current disability and a report of symptomatology in service.  In light of the above, we find that a VA compensation and pension examination and opinion is needed before the issue of service connection can be decided.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.  

The appellant has also appealed the denial of a higher evaluation for chronic lumbar strain, with facet syndrome and spondylosis, currently rated as 20 percent disabling.  
The appellant was afforded a VA compensation and pension examination in December 2006.  He was afforded another VA compensation and pension examination in February 2009 after he indicated that his disability was more severe than evaluated.  Although he was afforded a VA examination, we find that the examination is not adequate for rating purposes.  In this regard, the examiner does not clearly state at which degree range of motion becomes painful and did not adequately consider the factors of DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, another examination is warranted to determine the nature and extent of the appellant's chronic lumbar strain, with facet syndrome and spondylosis.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The appellant has indicated that his disability has worsened and that the evidence of record does not accurately reflect his current disability.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination to determine the nature and etiology of his diverticulitis.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the appellant's diverticulitis is attributable to service to include the reported in service manifestations.  The examiner must provide a rationale for any opinion rendered.  

2. Schedule the appellant for a VA compensation and pension examination to determine the severity of his chronic lumbar strain, with facet syndrome and spondylosis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion(s) expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


